DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshita US 2018/0287588.
1.	An electronic device package (Figs. 4A-C, 35) comprising: a lower surface (3b) for conducting electronic signals; a first solder bond pad (17; the terminal is to be connected to other circuitry and viewed as solder bond pad, see similar terminals 4a,b, 5a,b that connect to solders 6a,b, 7a,b) having a first size (see Fig. 4C) disposed on the lower surface; and a plurality of second solder bond pads (15, 16, etc.) having second sizes smaller than the first size disposed on the lower surface and surrounding the first solder bond pad (see Fig. 4C).
2.	The electronic device package of claim 1 wherein a length of the first solder bond pad is greater than lengths of each of the plurality of second solder pads (Fig. 4C shows item 17 has a length greater than each of the other terminals/pads).

10.	The electronic device package of claim 1 wherein the first solder bond pad (17) has four squared corners (see Fig. 4C).
11.	The electronic device package of claim 10 wherein the first solder bond pad (17) is rectangular (see Fig. 4C).
12.	The electronic device package of claim 1 wherein the first solder bond pad (17) is disposed centrally on the lower surface of the electronic device package (see Fig. 4C).
13.	The electronic device package of claim 1 wherein the first solder bond pad (17) is a ground bond pad (ground outer terminal 17).
14.	An electronic device (Figs. 4A-C) comprising: a plurality of acoustic wave resonators ([0003], [0060], the resonators in chips 4, 5) disposed in an electronic device package (35), the electronic device package including: a lower surface (3b) for conducting electronic signals; a first solder bond pad (17) having a first size disposed on the lower surface; and a plurality of second solder bond pads (15, 16, etc.) having second sizes smaller than the first size disposed on the lower surface and surrounding the first solder bond pad (see Fig. 4C).
15.	A radio frequency filter (Figs. 4A-C) comprising: a plurality of acoustic wave resonators ([0003], [0060]) forming the radio frequency filter (in chips 4, 5) and disposed in an electronic device package, the electronics device package including: a lower surface (3b) for conducting electronic signals; a first solder bond pad (17) having a first 
surrounding the first solder bond pad (see Fig. 4C).
16.	An electronics module (Figs. 4A-C) comprising: a radio frequency filter (in chips 4, 5) including a plurality of acoustic wave resonators ([0003], [0006]) disposed in an electronic device package, the electronic device package including: a lower surface (3b) for conducting electronic signals; a first solder bond pad (17) having a first size disposed on the lower surface; and a plurality of second solder bond pads (15, 16, etc.) having second sizes smaller than the first size disposed on the lower surface and surrounding the first solder bond pad (see Fig. 4C).
17.	An electronic device (Figs. 4A-C) comprising: an electronics module including a radio frequency filter (in chips 4, 5) formed of a plurality of acoustic wave resonators ([0003], [0060]) disposed in an electronic device package, the electronic device package including: a lower surface (3b) for conducting electronic signals; a first solder bond pad (17) having a first size disposed on the lower surface; and a plurality of second solder bond pads (15, 16, etc.) having second sizes smaller than the first size disposed on the lower surface and surrounding the first solder bond pad (see Fig. 4C).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to ALAN WONG whose telephone number is (571)272-
3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843 

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843